Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 10, 12-13, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4-6, 10, 12-13, 17-19 it is unclear which silicon layer is “the silicon layer” of the claim(s). Each region recites a plurality of such layers in independent claims 1, 11, 16 from which the claims depend. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 11, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gandelhman (US 2016/0378064).
With regard to claim 1 Gandelhman discloses a watch component, comprising:
a substrate containing silicon as a main component (44; abstract); and a light reflecting layer including a first silicon oxide layer (42), a silicon layer (40), and a second silicon oxide layer (43) that are stacked, in this order, at the substrate, wherein when the light reflecting layer is viewed in plan view (figure 11-16), the light reflecting layer includes a first region and a second region (figure 11-16), and a thickness of the silicon layer in the first region is different from a thickness of the silicon layer in the second region (figure 11-16).

With regard to claim 8 Gandelhman discloses the watch component according to claim 1, wherein the watch component is at least one selected from the group consisting of a barrel complete, a wheel and pinion, an escape wheel and pinion, a pallet fork, and a balance with hairspring (paragraph 93).

With regard to claim 10 Gandelhman discloses the watch component according to claim 1, wherein
the light reflecting layer further includes a third region (figures 14-16 comprise at least three regions and thicknesses), and the thickness of the silicon layer in the first region (figures 14-16 comprise at least three regions and thicknesses), the thickness of the silicon layer in the second region (figures 14-16 comprise at least three regions and thicknesses), and a thickness of the silicon layer in the third region are different from one another (figures 14-16 comprise at least three regions and thicknesses; it is clear from the disclosure that the technique is for creating complicated regions including a plurality of different features).

With regard to claim 11 Gandelhman discloses a watch movement (paragraph 92), comprising a watch component including a substrate containing silicon as a main component (44; abstract), a light reflecting layer including a first silicon oxide layer (42), a silicon layer (40), and a second silicon oxide layer (43) that are stacked, in this order, at the substrate, wherein when the light reflecting layer is viewed in plan view (figure 11-16), the light reflecting layer includes a first region and a second region (figure 11-16), and a thickness of the silicon layer in the first region is different from a thickness of the silicon layer in the second region (figure 11-16).

With regard to claim 15 Gandelhman discloses the movement according to claim 11, wherein the watch component is at least one selected from the group consisting of a barrel complete, a wheel and pinion, an escape wheel and pinion, a pallet fork, and a balance with hairspring (paragraph 93).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandelhman (US 2016/0378064) in view of Wang (US 2014/0356638).
With regard to claim 2 (depends from claim 1) Gandelhman does not disclose the claimed: a dimensional difference between the thickness of the silicon layer in the first region and the thickness of the silicon layer in the second region is from 5 nm to 1000 nm.
Wang teaches forming a reflective layer on a silicon wafer (11) to achieve unique aesthetic effects including the formation of decorative elements (12, 13 figure 1). Wang teaches the different between the thicknesses to be on the order of 100nm – paragraph 74. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gandelham’s system such that: a dimensional difference between the thickness of the silicon layer in the first region and the thickness of the silicon layer in the second region is from 5 nm to 1000 nm, on the order of 100nm as taught by Wang. The reason for doing so would have been to achieve an aesthetic feature, visual image, or representation on the structure that is sized and shaped to be visually distinguishable, as taught by Wang.

With regard to claim 3 (depends from claim 2) Gandelhman does not disclose the claimed: wherein the dimensional difference is from 10 nm to 500 nm.
Wang teaches forming a reflective layer on a silicon wafer (11) to achieve unique aesthetic effects including the formation of decorative elements (12, 13 figure 1). Wang teaches the different between the thicknesses to be on the order of 100nm – paragraph 74. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gandelham’s system such that: the dimensional difference is from 10 nm to 500 nm, on the order of 100nm as taught by Wang. The reason for doing so would have been to achieve an aesthetic feature, visual image, or representation on the structure that is sized and shaped to be visually distinguishable, as taught by Wang.

With regard to claim 4 (depends from claim 1) Gandelhman does not disclose the claimed: wherein the thickness of the silicon layer in the first region is from 50 nm to 80 nm, and the thickness of the silicon layer in the second region is from 110 nm to 140 nm.
Wang teaches a reflective coating on a silicon substrate including a first deposition of a first thin layer order of 50nm and a second thicker layer on the order of 100nm to achieve unique decorative and illustrative elements – 12 and 13 figure 1; paragraph 74. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gandelham’s invention with the thickness of the silicon layer in the first region is from 50 nm to 80 nm about 50nm as taught by Wang, and the thickness of the silicon layer in the second region is from 110 nm to 140 nm about 110 nm, as taught in part by Wang. The reason for doing so would have been to achieve an aesthetic feature, visual image, or representation on the structure that is sized and shaped to be visually distinguishable, as taught by Wang. A reason for the thinner layer is to properly form the transitional layers as taught by Gandelhman and Wang. The motivation provided by Wang in the 50nm is illustrative of the state of the art regarding sizing and shaping for visual purposes. A reason for forming the thicker layer in the 110nm range is to form the visual component as taught by both Gandelhman and Wang. The motivation provided by Wang in the 100nm is illustrative of the state of the art regarding sizing and shaping for visual purposes. While Wang only discloses 100nm the exact phrase is “about 100nm” and one having ordinary skill in the art would have found 110nm to be a reasonable alternative to achieve a more pronounced visual effect and well within the purview of instruction to form “about 100nm” in thickness.

With regard to claim 5 (depends from claim 1) Gandelhman does not disclose the claimed: wherein the thickness of the silicon layer in the first region is from 50 nm to 80 nm, and the thickness of the silicon layer in the second region is from 80 nm to 110 nm.
Wang teaches a reflective coating on a silicon substrate including a first deposition of a first thin layer order of 50nm and a second thicker layer on the order of 100nm to achieve unique decorative and illustrative elements – 12 and 13 figure 1; paragraph 74. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gandelham’s invention with the thickness of the silicon layer in the first region is from 50 nm to 80 nm about 50nm as taught by Wang, and the thickness of the silicon layer in the second region is from 110 nm to 140 nm about 10 nm, as taught by Wang. The reason for doing so would have been to achieve an aesthetic feature, visual image, or representation on the structure that is sized and shaped to be visually distinguishable, as taught by Wang. A reason for the thinner layer is to properly form the transitional layers as taught by Gandelhman and Wang. The motivation provided by Wang in the 50nm is illustrative of the state of the art regarding sizing and shaping for visual purposes. A reason for forming the thicker layer in the 100nm range is to form the visual component as taught by both Gandelhman and Wang. The motivation provided by Wang in the 100nm is illustrative of the state of the art regarding sizing and shaping for visual purposes. 

With regard to claim 6 (depends from claim 1) Gandelhman does not disclose the claimed:
Wherein the thickness of the silicon layer in the first region is from 80 nm to 110 nm, and
the thickness of the silicon layer in the second region is from 110 nm to 140 nm.
Wang teaches forming a reflective layer on the order of 100nm to achieve a unique aesthetic elements 12, 13. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to modify Gandelhman’s component such that: the thickness of the silicon layer in the first region is from 80 nm to 110 nm about 100nm as taught by Wang, and the thickness of the silicon layer in the second region is from 110 nm to 140 nm about 100nm as taught by Wang. The reason for doing so would have been to form a more complicated aesthetic marking or features such as a double moon, double star, moon with a star over it, compound moon having multiple colors, as taught by Wang, planet with rings, planet in front of a star, star in front of a planet, planet with a moon, or planet with a moon with rings. The principles involved would be the same for two layers as one the only variation being one to achieve a more creative and/or complicated design within the lens of aesthetic consideration according to the principles set forth by Gandelhman and Wang.

With regard to claim 7 (depends from claim 1) Gandelhman does not disclose the claimed: wherein a color of the first region is different from a color of the second region. Wang teaches forming decorative elements using about 100nm regions – paragraph 74 – including different colors – figure 1; paragraphs 79-84. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gandelhman’s system with a color of the first region is different from a color of the second region, as taught by Wang. The reason for doing so would have been to form Gandelhman’s layered regions with a decorative features including aesthetically desirable colors, as taught by Wang. 

With regard to claim 12 (depends from claim 11) Gandelhman does not disclose the claimed: a dimensional difference between the thickness of the silicon layer in the first region and the thickness of the silicon layer in the second region is from 5 nm to 1000 nm.
Wang teaches forming a reflective layer on a silicon wafer (11) to achieve unique aesthetic effects including the formation of decorative elements (12, 13 figure 1). Wang teaches the different between the thicknesses to be on the order of 100nm – paragraph 74. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gandelham’s system such that: a dimensional difference between the thickness of the silicon layer in the first region and the thickness of the silicon layer in the second region is from 5 nm to 1000 nm, on the order of 100nm as taught by Wang. The reason for doing so would have been to achieve an aesthetic feature, visual image, or representation on the structure that is sized and shaped to be visually distinguishable, as taught by Wang.

With regard to claim 13 (depends from claim 11) Gandelhman does not disclose the claimed: wherein
the thickness of the silicon layer in the first region is from 50 nm to 80 nm, and
the thickness of the silicon layer in the second region is from 110 nm to 140 nm.
Wang teaches a reflective coating on a silicon substrate including a first deposition of a first thin layer order of 50nm and a second thicker layer on the order of 100nm to achieve unique decorative and illustrative elements – 12 and 13 figure 1; paragraph 74. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gandelham’s invention with the thickness of the silicon layer in the first region is from 50 nm to 80 nm about 50nm as taught by Wang, and the thickness of the silicon layer in the second region is from 110 nm to 140 nm about 110 nm, as taught in part by Wang. The reason for doing so would have been to achieve an aesthetic feature, visual image, or representation on the structure that is sized and shaped to be visually distinguishable, as taught by Wang. A reason for the thinner layer is to properly form the transitional layers as taught by Gandelhman and Wang. The motivation provided by Wang in the 50nm is illustrative of the state of the art regarding sizing and shaping for visual purposes. A reason for forming the thicker layer in the 110nm range is to form the visual component as taught by both Gandelhman and Wang. The motivation provided by Wang in the 100nm is illustrative of the state of the art regarding sizing and shaping for visual purposes. While Wang only discloses 100nm the exact phrase is “about 100nm” and one having ordinary skill in the art would have found 110nm to be a reasonable alternative to achieve a more pronounced visual effect and well within the purview of instruction to form “about 100nm” in thickness.

With regard to claim 14 (depends from claim 11) Gandelhman does not disclose the claimed: wherein a color of the first region is different from a color of the second region. Wang teaches forming decorative elements using about 100nm regions – paragraph 74 – including different colors – figure 1; paragraphs 79-84. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gandelhman’s system with a color of the first region is different from a color of the second region, as taught by Wang. The reason for doing so would have been to form Gandelhman’s layered regions with a decorative features including aesthetically desirable colors, as taught by Wang. 

Claim(s) 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandelhman (US 2016/0378064) in view of Willemin (US 2017/0168460).
With regard to claim 16 Gandelhman discloses a timepiece (paragraphs 92-32), comprising:
a watch component (paragraphs 92-93) including
a substrate containing silicon as a main component (44, abstract),
a light reflecting layer including a first silicon oxide layer (42), a silicon layer (40), and a second silicon oxide layer (43) that are stacked, in this order, at the substrate, the light reflecting layer, when viewed in plan view (figure 11-16), including a first region and a second region, and a thickness of the silicon layer in the first region being different from a thickness of the silicon layer in the second region (figure 11-16); and a watch case configured to house the watch component (figure 11-16).
Does not teach the claimed: watch.
Willemin teaches a skeleton wristwatch. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gandelhman’s watch component in a portable timepiece such as a wristwatch, as taught by Willemin. The reason for doing so would have been to render the timepiece portable, as taught by Willemin.

With regard to claim 19 Gandelhman and Willemin teach the watch according to claim 16, wherein the light reflecting layer further includes a third region (figures 14-16 comprise at least three regions and thicknesses), and the thickness of the silicon layer in the first region, the thickness of the silicon layer in the second region (figures 14-16 comprise at least three regions and thicknesses), and a thickness of the silicon layer in the third region are different from one another (figures 14-16 comprise at least three regions and thicknesses; it is clear from the disclosure that the technique is for creating complicated regions including a plurality of different features).

With regard to claim 20 (depends from claim 16) Gandelhman does not disclose the claimed: wherein the watch case has a see-through structure through which the watch component is visible.
Willemin teaches a skeleton wristwatch. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gandelhman’s watch component in a watch case that has a see-through structure through which the watch component is visible, as taught by Willemin. The reason for doing so would have been to form the component in a portable timepiece which achieves a unique aesthetic quality of allowing a user to view how it works owing to the meaning of the term skeleton watch, as taught by Willemin.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandelhman (US 2016/0378064) in view of Willemin (US 2017/0168460) in further view of Wang (US 2014/0356638).
With regard to claim 17 (depends from claim 16) Gandelhman does not disclose the claimed: a dimensional difference between the thickness of the silicon layer in the first region and the thickness of the silicon layer in the second region is from 5 nm to 1000 nm.
Wang teaches forming a reflective layer on a silicon wafer (11) to achieve unique aesthetic effects including the formation of decorative elements (12, 13 figure 1). Wang teaches the different between the thicknesses to be on the order of 100nm – paragraph 74. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gandelham’s system such that: a dimensional difference between the thickness of the silicon layer in the first region and the thickness of the silicon layer in the second region is from 5 nm to 1000 nm, on the order of 100nm as taught by Wang. The reason for doing so would have been to achieve an aesthetic feature, visual image, or representation on the structure that is sized and shaped to be visually distinguishable, as taught by Wang.

With regard to claim 18 (depends from claim 16) Gandelhman does not disclose the claimed: wherein
the thickness of the silicon layer in the first region is from 50 nm to 80 nm, and the thickness of the silicon layer in the second region is from 110 nm to 140 nm.
Wang teaches a reflective coating on a silicon substrate including a first deposition of a first thin layer order of 50nm and a second thicker layer on the order of 100nm to achieve unique decorative and illustrative elements – 12 and 13 figure 1; paragraph 74. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gandelham’s invention with the thickness of the silicon layer in the first region is from 50 nm to 80 nm about 50nm as taught by Wang, and the thickness of the silicon layer in the second region is from 110 nm to 140 nm about 110 nm, as taught in part by Wang. The reason for doing so would have been to achieve an aesthetic feature, visual image, or representation on the structure that is sized and shaped to be visually distinguishable, as taught by Wang. A reason for the thinner layer is to properly form the transitional layers as taught by Gandelhman and Wang. The motivation provided by Wang in the 50nm is illustrative of the state of the art regarding sizing and shaping for visual purposes. A reason for forming the thicker layer in the 110nm range is to form the visual component as taught by both Gandelhman and Wang. The motivation provided by Wang in the 100nm is illustrative of the state of the art regarding sizing and shaping for visual purposes. While Wang only discloses 100nm the exact phrase is “about 100nm” and one having ordinary skill in the art would have found 110nm to be a reasonable alternative to achieve a more pronounced visual effect and well within the purview of instruction to form “about 100nm” in thickness.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-24-22
/SEAN KAYES/              Primary Examiner, Art Unit 2844